Exhibit 10.17 Vivint Solar, Inc. 1800 West Ashton Blvd. Lehi, Utah 84043 December 14, 2016 Mr.David Bywater RE: CEO Appointment Mr.Bywater: On behalf of Vivint Solar, Inc. (the “Company”), I am pleased to offer you the position of Chief Executive Officer (“CEO”) of the Company on the terms set forth in this letter agreement (the “Agreement”). Position: You will serve as the CEO, reporting to the Company’s Board of Directors (the “Board”).In addition, you shall be appointed to serve as a member of the Board.For so long as you serve as the CEO, the Company will use commercially reasonable efforts, subject to applicable law and regulations of the New York Stock Exchange, to cause you to be nominated for election as a director and to be recommended to its stockholders for election as a director.Upon any termination of employment as CEO, you will be deemed to have resigned from all officer and director positions of the Company and any subsidiary of the Company, and you agree that you will execute any and all documents necessary to effect such actions. Start Date: Your employment under this Agreement will commence as of December 14, 2016 (the “Start Date”). Following the Start Date, you will continue to be an “at-will” employee of the Company in accordance with the provisions of the At-Will Employment Agreement, attached hereto as Exhibit A. Compensation: Your annual base salary shall be $660,000, subject to increase (but not decrease) as may be approved by the Compensation Committee of the Board (the “Compensation Committee”) from time to time.Your base salary will be payable in accordance with the Company’s regular payroll practices.
